Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of Group invention and species B (claims 1-2 and 4-11) in response/amendment submitted on 8/4/229/30/21 is acknowledged.  The traversal is on the ground(s) that “the Office Action includes no explanation as to why the purported species lack unity, nor any discussion of special technical features as required by MPEP 1893.03”. This is not found persuasive first because the examiner has classified each invention as being in different class/subclass in pages 4-5, and has expressly stated in the office action that each group invention Groups I, Il and III “stated above include one or more technical features and/or method steps that are not found in other group inventions and thus lack unity of invention because the groups do not share the same or corresponding technical feature”, in which the technical features are clearly stated in each of the groups I, II and III such as a second optical portal, axial gap,   bore  holder, an optical component holder, plate spring…  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 4 and 7 is indefinite for respectively reciting a secondary and tertiary optical component  adjacent to the first optical portal configured to convey light to and or from the first optical portal to and/or from the optical crystal, as it is not clear what is a first and/or second optical component and what functionality and/or relationship it has with the other components of the base claim thus making the scope of the claims indefinite. 
 Claim 9 is indefinite for  grater 0o, maybe corrected by inserting “than” before 0o. 
Claims 6-7 and 10-11 are rejected because of dependency. 
 
Allowable Subject Matter
Claims 5, 7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if their base claim that they depend on is not rejected under USC 112b and be rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 7, 9-13 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, 4470701 and further in view of Fehn et al., US 20050225831 A1. 
Regarding claims 1, Smith teaches a glueless optical device (see figs. 1-8 and abstract, with glue free optical device) comprising;
 a housing comprising a first optical portal and a second optical portal opposite the first optical portal (clearly shown in at least figs. 6 with optical portals having optical path, col. 5, lines 16-40); and 
a Faraday rotator disposed within the housing comprising a magnetics portion 186/187, 188 with an axial bore hole therethrough configured to convey light to and/or from the first optical portal and to and/or from the second optical portal (clearly shown in at least figs. 6and col. 7),
and a construct disposed within the axial bore hole (clearly shown in at least figs. 6A, with cylindrical construct in the device), comprising: 
a first tubular spring 174; 
wherein the construct is arranged in an optical pathway between the first optical portal and the second optical portal so the optical pathway proceeds through a first axial gap within the first tubular spring.
	However, Smith does not use an optical crystal configured to pass through the axial bore hole in the Faraday rotator disposed between the first tubular spring and the second optical portal in which the optical pathway passes through the optical crystal.  Nonetheless,  Smith states that such a crystal is used in the prior art (see col. 6, 2nd parag.).  Fehn uses a crystal 13 is positioned within a cylinder construct with optical path therethrough having gap/space and between magnetics portions having through bore with optical pathway passes through the optical crystal (see fig. 1b, a). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Smith’s construct with usage of a crystal between the tubular spring and the second optical portal in order to isolate return light onto the first portal and thus having optical path between the optical portals with less optical noise.   

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
4. (Currently Amended) The device of claim 1 further comprising a secondary optical component adjacent to the first optical portal configured to convey light to and or from the first optical portal to and/or from the optical crystal (see fig. 5, item i.e., 190, 191, 192, 193).  
 With regard to claim 8, Fehn further teaches wherein the optical crystal is configured as a cylindrical crystal (see fig. 1b,a).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, 4470701 and further in view of Fehn et al., US 20050225831 A1 and further in view of the Applicant admitted prior art (AAPA), see Fig. 1 . 
With regard to claim 6, however, Smith and Feng do not specifically teach wherein the secondary optical component comprises a polarizer. Such conventional limitation is  taught by AARP as shown in fig. 1 and thus one of an ordinary artisan skilled in the art when the invention was made to easily modify Smith’s construct with use of a polarizer instead of the Gyro system that does perform polarization, since such modification is mere using the concept of Smith that performs polarization,  but the modification provides more compact optical isolator that performs polarization of the light in the device.  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
JP 2003121787 A
JP H09236784 A
JP H1164808 A
JP WO2004029698 A1
US 4470701 A
US 5715080 A
US 5812304 A
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883